IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
No. 5:19-cv-319

Anthony Thompson

Plaintiff(s),

SUPPLEMENTAL REMOVAL COVER
SHEET

Vv.

Balfour Beatty Infrastructure, Inc. et. al.

New Nee ee eee ee ee” ee ee ee ee” ee ee”

Defendant(s).

The removing party must complete this Supplemental Removal Cover Sheet and
comply with Local Civil Rule 5.3. Attach separate sheets as necessary to provide complete
responses.

Section A—Plaintiffs
List the full name of each plaintiff from the state court action and indicate whether the plaintiff is

pending (i.e., in case currently), dismissed, or otherwise terminated at the time of removal. If
dismissed or terminated, indicate the date of dismissal/termination

 

Pending at time | Dismissed or | Date of

 

Full Name of Plaintiff of removal — terminated? | Dismissal or
Yes/No? Yes/No? Termination
Anthony Thompson Yes No

 

 

 

 

 

 

 

 

 

Case 5:19-cv-00319-BO Document3 Filed 07/26/19 Page 1of5

 
Section B—Defendants

List the full name of each defendant from the state court action and indicate whether the
defendant is pending, dismissed or otherwise terminated at the time of removal. If dismissed or
terminated, indicate the date of dismissal/termination. If known, indicate if and when each
defendant was served with process and whether the defendant joins in the removal.

 

 

 

 

 

 

 

 

Dismissed or If Does the
Pending terminated? | Has defendant served
: : : defendant
at time of | Yes/No? been served with with eee
Full Name of Defendant join in
removal? | (Ifyes, state | process? | Process, | | moval?
Yes/No? | date of Yes/No/Unknown? | date of .
or : Yes/No?
termination) service?
Balfour Beatty Infrastructure, Inc.
Yes No Unknown Yes
Balfour Beatty Construction, LLC
Yes No Unknown Yes
Balfour Beatty Equipment, LLC

Yes No Unknown Yes

Balfour Enterprises, LLC
Yes No Unknown Yes

Brand ices, LLC
randSafway Services, Yes No Yes 07/01/2019] Yes
Safway Group Holdings, LLC

Yes No Yes 07/01/2019} Yes

 

 

 

 

 

 

Section C—Removal pursuant to 28 U.S.C. § 1442(d)(1)

Is only part of the state court action being removed pursuant to 28 U.S.C. § 1442(d)(1)?
Yes No

If “Yes,” specify what portion of the state court action is being removed, and then proceed to the
signature page. If ‘“No,” proceed to Section D.

 

 

 

2

Case 5:19-cv-00319-BO Document3 Filed 07/26/19 Page 2 of 5

 
Section B—Defendants

List the full name of each defendant from the state court action and indicate whether the
defendant is pending, dismissed or otherwise terminated at the time of removal. If dismissed or
terminated, indicate the date of dismissal/termination. If known, indicate if and when each
defendant was served with process and whether the defendant joins in the removal.

 

 

 

 

 

 

 

 

Dismissed or If Does the
Pending | terminated? | Has defendant served defendant
at time of | Yes/No? been served with with cas
Full Name of Defendant join in
removal? | (If yes, state | process? Process, | | oval?
Yes/No? date of Yes/No/Unknown? | date of Yes INo?-
termination) service? °
BrandSafway, LLC .
Yes No Unknown Yes
BrandSafway Industries, LLC
randwalway tenses Yes No Yes 06/28/201'} Yes
BrandSafway Solutions, LLC
Yes No Yes 06/28/2011 Yes
Thyssenkrupp Safway, Inc.
ySse Pp vatway, ine Yes No Unknown Yes
Safway, Inc.
abway, ine Yes No Unknown Unknown
Safway Transfer and Storage, Inc
anway eran Be Yes No Unknown Unknown

 

 

 

 

 

 

Section C—Removal pursuant to 28 U.S.C. § 1442(d)(1)

Is only part of the state court action being removed pursuant to 28 U.S.C. § 1442(d)(1)?
Yes No

If “Yes,” specify what portion of the state court action is being removed, and then proceed to the
signature page. If “No,” proceed to Section D.

 

 

 

45

Case 5:19-cv-00319-BO Document3 Filed 07/26/19 Page 3 of5

 
Section D—Pending State Court Motions as of Date of Removal

from state court? Yes No

Is there currently a temporary restraining order or preliminary injunction in place in this action
Vv]

List every known motion pending at the time of removal. Indicate the name of the filer, the date
of filing, whether the motion has a supporting memorandum, and whether the motion is time

sensitive, such as a motion for preliminary injunction.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Memorandum-- Time
Title of Pending Motion Name of Filer “ye sensitive?
Filing Yes/No?
Yes/No?
Section E—Scheduled State Court Hearings as of Date of Removal
Assigned State Court

Date and Time of Hearing Hearing Type

Judge

 

 

 

 

 

 

 

 

ey

Case 5:19-cv-00319-BO Document3 Filed 07/26/19 Page 4of5

 
ate:

_ 07/26/2019

 

Signature of Attorney for Removing Party or
Unrepresented Removing Party

Printed Name 2%" ©: Beverly

 

Law Firm Young Moore & Henderson, P.A.

 

Address P.O. Box 31627

 

Raleigh, NC 27622

 

Telephone Number ©19) 782-6860

 

Fax Number (919) 782-6753

 

Email Address: brian.beverly@youngmoorelaw.com

 

State Bar No. 21925

 

eS

Case 5:19-cv-00319-BO Document3 Filed 07/26/19 Page 5of5
